Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00122-CV
____________
 
M-I L.L.C., Appellant
 
V.
 
MELVIN DAVID GAZLOFF, Appellee
 

 
On Appeal from the
280th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-33429
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order signed January 9, 2009.  On February 20, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Guzman, and Sullivan.